                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                CASE NO.: 4:19-cr-2

 MARTINO BUXTON,

                Defendant.


                                          ORDER

       This matter is before the Court on Defendant’s Motion to Release Funds.         (Doc. 52.)

Upon consideration of the request for return of the bond posted in the above captioned case by the

surety Sharon Williams in the amount of $1,000.00, and a judgment of conviction having been

entered in this case, the Court hereby GRANTS Defendant’s Motion.

       THEREFORE, IT IS HEREBY ORDERED that the Clerk of Court shall disburse said

funds, plus any and all accrued interest, to the Surety, Sharon Williams, 910 Sherman Avenue,

Savannah, Georgia 31405.

       SO ORDERED, this 21st day of February, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
